Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 1-2, 4-18 and 20-33 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Priority
	The instant claims receive a priority date of 05/18/2011 because the priority document filed on that date (US 13/300235) is the first priority document to disclose one-sided nested amplification.

Claim Notes
	As to multiplexing, the claims only require amplifying 10 polymorphic loci or a plurality of loci, in any arrangement.  In other words, the claims encompass a true multiplex (e.g. 10 primer pairs in a single reaction), or a multiplex of a plurality or 10 separate reactions. 

Claim Rejection - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-18 and 20-33 are rejected under 35 U.S.C. § 103 as being unpatentable over PINTER (US 2004/0209299), in view of TOLOUE (US 20120028814) and FODOR (US 20150099673, effective filing 12/15/2009).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar tailed-primer barcoding techniques to the primers of PINTER in order to allow massively parallel sequencing and molecular counting with a reasonable expectation of success.  
As to “clonal sequencing,” the specification states that this is “methods in which single molecules are amplified to form clones detectable by the sequence instrument, but that still represent single molecules, herein called clonal sequencing” (pgs. 158-59).  This is conventional, well-known next-generation sequencing methods such as 454 sequencing, HiSeq, etc.  This general technique was not novel, and was regularly used with success to sequence barcoded molecules.  Any argument that “clonal sequencing” is not obvious should be supported with secondary consideration evidence (e.g. unexpected results) that the combination of claimed techniques (not just “clonal sequencing”) is non-obvious.
As to “a molecular barcode such that most or all of the tagged DNA fragments comprising a same targeted locus have a unique molecular barcode” (i.e. every molecule has its own unique barcode/index/identifier/tag compared to all other molecules; AKA “molecular barcoding,” “molecular indexing,” “molecular identifier,” etc.), this was known in the art.  The art cited below is one reference that demonstrates that this technique was known.  Again, any argument that “molecular barcoding” is not obvious should be supported with secondary consideration evidence (e.g. unexpected results) that the combination of claimed techniques (not just molecular barcoding) is non-obvious.
The previous rejections cited TOLOUE for “molecular barcoding,” which TOLOUE explicitly states (para. 0008).  Yet, TOLOUE defines “molecular barcoding” different than the instant claims, specifically stating it means different barcode for different samples (id.)  Thus, the Office provides another reference that defines the barcode/index/tag/identifier as a molecular barcode within the meaning of the instant claims.
	As to claim 1, PINTER teaches identifying at least 10 polymorphic loci for targeting DNA of the single individual in the biological sample and isolating DNA fragments from the biologic sample, wherein the isolated DNA fragments comprise DNA from the at least 10 targeted polymorphic loci (Figs. 36, 41, Example 18); tagging the isolated DNA fragments with a first known tail sequence (poly-C tagging; Figs. 36, 41, Example 18); amplifying at least some of the tagged DNA fragments comprising DNA from the at least 10 targeted polymorphic loci using a one-sided nested PCR reaction such that the amplified tagged DNA fragments comprise the first known tail sequence and a target sequence (Figs. 36, 41, Example 18); and sequencing at least some of the amplified DNA fragments by clonal sequencing to generate allelic data for the at least 10 targeted loci (Figs. 36, 41, Example 18 at paras. 0398, 0404). 
	As to claim 4, PINTER teaches high-throughput sequencing (paras. 0002, 0068, 0218, Fig. 41).
	As to claims 6-7, PINTER teaches blood/plasma samples (paras. 0052, 0088).
	As to claim 8, PINTER teaches cancer (para. 0088).
	As to claim 9, PINTER teaches sequences to facilitate sequencing (paras. 0115-16).
	As to claim 16, 20, 22-29, 31 and 33, PINTER teaches the method used on cell-free DNA (paras. 0062, 0088).
	As to claim 32, PINTER teaches 45-plex (para. 0160, Example 18).
	As to clonal sequencing, PINTER teaches the need for library preparation for large-scale high-throughput sequencing (para. 0218, for example).  Although this is not an ipsis verbis teaching of “clonal sequencing,” yet it is a suggestion to sue familiar high-throughput sequencing techniques such as NGS.  NGS at the time of filing of this Application was a well-known option regularly used for its efficiency and cost benefits, among other things.
	PINTER does not explicitly teach a molecular barcode such that most or all of the tagged DNA fragments comprising a same targeted locus have a unique molecular barcode; claim 2; claim 5; claims 10-15; claims 17-18; or claim 21; or 100-plex reactions (claim 30).
	However, molecular barcoding using hundreds to thousands of different tailed primers for downstream high-throughput/massively parallel sequencing was a familiar technique in the art.  For example, TOLOUE teaches suggest as much.  TOLOUE teaches that 
Targeted re-sequencing of selected regions of genomic DNA is used in the 
context of massively parallel next-generation sequencing, to increase the 
efficiency and reduce the cost for sequencing regions of higher interest, as 
opposed to sequencing entire genomes.  Targeted sequencing allows high-interest regions to be interrogated from mixtures of multiple samples, by including sample-specific molecular barcode/index sequences on PCR primers used to prepare the samples

(para. 0008).  In other words, a skilled artisan would have been familiar with molecular barcodes on primer tails to allow high multiplexing and molecular counting in high-throughput/massively parallel sequencing of PINTER.
	As to “clonal sequencing” as defined in the specification, and “molecular barcodes” as explained in the claims, this was well-known as demonstrated by FODOR.  For example, FODOR teaches labeling each molecule of a sample with a different barcode/counter to allow unique molecular counting in clonal amplification-based sequencing applications (Abstract, paras. 0162-63, Figs. 7-8).  This digital counting has numerous benefits, including for using sequencing to count molecules and alleles for CNV detection in cancers and other diseases after WGA (paras. 0011-13, 0059, 0076-79).  A skilled artisan would have been motivated to apply this familiar molecular counting technique which is usable with familiar NGS and WGA methods that use “clonal sequencing” to count the molecules of PINTER and allow quantification of alleles for disease detection.
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar molecular barcoding techniques to the sequencing library preparation of PINTER to allow high multiplexing and molecular counting in high-throughput/massively parallel sequencing with a reasonable expectation of success.
As to 100-plex reactions, a skilled artisan would have been motivated to further multiplex the technique of PINTER as suggested by PINTER: “Targeted amplification applied in this format reduces the primer complexity required for multiplexed PCR. The resulting pool of amplimers can be evaluated on Sequencing or genotyping platforms” (para. 0404).
Response to Arguments
The Office is not convinced of error by Applicant arguments in the Reply 11/21/2022 because the combination of clonally sequencing of molecular barcoded nucleic acids using “one-sided” nested PCR in order to generate allelic data for at least 10 loci is obvious.  “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference . . . . Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.”  In re Keller, 642 F.2d 413, 425 (CCPA 1981).  “It is well-established that a determination of obviousness based on teachings from multiple references does not require an actual, physical substitution of elements. . . . Rather, the test for obviousness is what the combined teachings of the references would have suggested to those having ordinary skill in the art.” In re Mouttet, 686 F.3d 1322, 1332-33 (Fed. Cir. 2012).  Examiners can take into account “the background knowledge possessed by a person having ordinary skill in the art.” KSR Int'l v. Teleflex Inc., 550 U.S. 398, 418 (2007).  The Office provided rationales to combine that meet these requirements.  Applicants argue that  
First of all, the office action provides no reasoning as to why one of ordinary skill would have been motivated to apply clonal sequencing to the methods of Pinter, especially in light of the fact that there are no sequencing barcodes used in Pinter. Second, the office action does not explain how Toloue, which teaches sample-specific barcodes, would have motivated one of ordinary skill to use clonal sequencing in light of the fact that the same barcode is used with multiple different nucleic acids in each sample. Therefore, the office action has not established a prima facie case that one of ordinary skill in the art would have been motivated to somehow adapt or modify the taught methods of Pinter and Toloue to use clonal sequencing, especially given the facts that clonal sequencing would either not work o would not be necessary with such methods.

(Reply, pg. 9; emphases original).  On the contrary, the Office explained that 
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar tailed-primer barcoding techniques to the primers of PINTER in order to allow massively parallel sequencing and molecular counting with a reasonable expectation of success.  
[ . . .]
As to claim 1, PINTER teaches . . . sequencing at least some of the amplified DNA fragments by clonal sequencing to generate allelic data for the at least 10 targeted loci (Figs. 36, 41, Example 18 at paras. 0398, 0404). 
As to claim 4, PINTER teaches high-throughput sequencing (paras. 0002, 0068, 0218, Fig. 41).
	[ . . .]
As to clonal sequencing, PINTER teaches the need for library preparation for large-scale high-throughput sequencing (para. 0218, for example).  Although this is not an ipsis verbis teaching of “clonal sequencing,” yet it is a suggestion to sue familiar high-throughput sequencing techniques such as NGS.  NGS at the time of filing of this Application was a well-known option regularly used for its efficiency and cost benefits, among other things.
PINTER does not explicitly teach a molecular barcode such that most or all of the tagged DNA fragments comprising a same targeted locus have a unique molecular barcode; claim 2; claim 5; claims 10-15; claims 17-18; or claim 21; or 100-plex reactions (claim 30).
However, molecular barcoding using hundreds to thousands of different tailed primers for downstream high-throughput/massively parallel sequencing was a familiar technique in the art.  For example, TOLOUE teaches suggest as much.  TOLOUE teaches that 
Targeted re-sequencing of selected regions of genomic DNA is used in the context of massively parallel next-generation sequencing, to increase the efficiency and reduce the cost for sequencing regions of higher interest, as opposed to sequencing entire genomes.  Targeted sequencing allows high-interest regions to be interrogated from mixtures of multiple samples, by including sample-specific molecular barcode/index sequences on PCR primers used to prepare the samples

(para. 0008).  In other words, a skilled artisan would have been familiar with molecular barcodes on primer tails to allow high multiplexing and molecular counting in high-throughput/massively parallel sequencing of PINTER.
As to “clonal sequencing” as defined in the specification, and “molecular barcodes” as explained in the claims, this was well-known as demonstrated by FODOR.  For example, FODOR teaches labeling each molecule of a sample with a different barcode/counter to allow unique molecular counting in clonal amplification-based sequencing applications (Abstract, paras. 0162-63, Figs. 7-8).  This digital counting has numerous benefits, including for using sequencing to count molecules and alleles for CNV detection in cancers and other diseases after WGA (paras. 0011-13, 0059, 0076-79).  A skilled artisan would have been motivated to apply this familiar molecular counting technique which is usable with familiar NGS and WGA methods that use “clonal sequencing” to count the molecules of PINTER and allow quantification of alleles for disease detection.
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar molecular barcoding techniques to the sequencing library preparation of PINTER to allow high multiplexing and molecular counting in high-throughput/massively parallel sequencing with a reasonable expectation of success.

(Non-Final, 08/25/2022, pgs. 3-7).  Thus, the Office provided explicit reasoning as to why a skilled artisan would have been motivated to combine familiar sequencing techniques to yield known results.
	Applicants also state that “[e]ven if clonal sequencing was previously used, which Applicant is not conceding, there would have been no motivation to use clonal sequencing in the methods described in the cited art” (Reply, pg. 8).  In other words, Applicants, remarkably, deny that clonal sequencing was previously used, which is clearly demonstrated by the prior art cited (e.g. FODOR, TOLOUE); and is a well-known fact, and common knowledge in the art that is capable of instant and unquestionable demonstration as being well-known.  See MPEP § 2144.03.  Therefore, this argument fails.  
	Applicants also assert, with no evidence, “the facts that clonal sequencing would either not work or would not be necessary with [the methods of Pinter and Toloue]” (Reply, pg. 9).  Applicants are wrong.  As is explained in the rejection, both PINTER and TOLOUE teach to use sequencing as a known option to detect their amplified nucleic acids.  As does FODOR.  Thus, not only does familiar, well-known clonal sequencing work, further it is a known option for detecting amplified nucleic acids of PINTER and TOLOUE.
	Applicants argue that FODOR does not teach clonal sequencing (see Reply, pg. 9).  Clonal sequencing is well-known as amplifying a single nucleic acid (usually in a single location, e.g. via bridge amplification) to yield multiple nucleic acids of identical sequence.  In other words, clonal sequencing is used interchangeably with clonal amplification plus sequencing because the clonality is dependent on the amplification.  This is a well-known fact, and common knowledge in the art that is capable of instant and unquestionable demonstration as being well-known.  See MPEP § 2144.03.  The specification provides the same definition:
As to “clonal sequencing,” the specification states that this is “methods in which single molecules are amplified to form clones detectable by the sequence instrument, but that still represent single molecules, herein called clonal sequencing” (pgs. 158-59).  This is conventional, well-known next-generation sequencing methods such as 454 sequencing, HiSeq, etc.  This general technique was not novel, and was regularly used with success to sequence barcoded molecules.  Any argument that “clonal sequencing” is not obvious should be supported with secondary consideration evidence (e.g. unexpected results) that the combination of claimed techniques (not just “clonal sequencing”) is non-obvious.

(Non-Final, 08/25/2022, pg. 3).  PINTER explicitly teaches to use “high throughput library construction . . . for large-scale genome sequencing projects and amplifying thousands of clinical samples of limited quantity” which “the present invention satisfies” (para. 0218).  PINTER repeatedly explains to use familiar HTS sequencing (paras. 0116, 0224, 0374, Examples).  Applicants arguments that FODOR fails to teach clonal sequencing is wrong.  FODOR explicitly states (as one example of many from FODOR):
	Some nucleic acid sequencing reactions use methods that stochastically attach targets to a solid support followed by amplification of the attached target and analysis. The target attaches in an unknown location and the location can be determined by sequencing the amplified target at specific locations. In contrast, the disclosed methods provide for clonal amplification of known targets in a known location. The stochastic nature of the formation of the target-label-tag molecule provides a mechanism for isolating single occurrences of selected targets that can be subsequently amplified and analyzed. In some aspects the label can be used as a handle for isolating clonal populations of targets. The labeling step generates an indexed library that has a variety of applications. For example, the indexed library could be used for sequencing applications. The method adds distinguishability to any set of molecules, even molecules that are not distinguishable by other mechanisms because they may share common regions or even been identical. The indexed library can be stored and used multiple times to generate samples for analysis. Some applications include, for example, genotyping polymorphisms, studying RNA processing, and selecting clonal representatives to do sequencing..

(para. 0163, emphasis added; see also, Abstract, claim 3, paras. 0009, 0011, 0012, 0026, 0028).  In other words, contrary to Applicants’ constrained view that “[t]he hybridization array data can then be validated by DNA sequencing,” in fact FODOR teaches “[d]etection may be by a variety of methods including hybridization based or sequencing” (Abstract; emphasis added), and the sequencing in fact is based on clonal amplification as explicitly explained in FODOR.
	Applicants also seem to argue that the barcoding of FODOR is different from Applicants’ claimed barcoding.  However, the claims recite “tagging the isolated DNA fragments with . . . a molecular barcode such that most or all of the tagged DNA fragments comprising a same targeted locus have a unique molecular barcode.”  This means that each molecule (e.g. each mRNA or DNA molecule) has a barcode unique to that specific molecule.  This is the same as stochastic barcoding (AKA molecular barcoding) of FODOR (every molecule has a barcode unique to that molecule).  If Applicants continue to argue that the barcoding of FODOR is different than the claimed barcoding, then they should provide a clear interpretation of their claimed barcoding and compare it to FODOR.
	Contrary to the specification definition and common understanding in the art, Applicants seem to believe that “clonal sequencing” means each occurrence of the identical sequence has the same barcode/index.  “As each occurrence of the identical sequence has a different label, the sequences of the target would not be considered clones, and therefore the sequencing described in Fodor would not be considered ‘clonal sequencing’ as defined in the instant application” (Reply, pg. 9).  The specification states “methods in which single molecules are amplified to form clones detectable by the sequence instrument, but that still represent single molecules, herein called clonal sequencing” (pgs. 158-59).  The specification definition is different from the Applicants’ Reply definition.  Thus, its is unclear how to address this argument.
	Finally, Applicants assert that
by tagging the isolated DNA fragments with a molecular barcode such that most or all of the tagged DNA fragments comprising a same targeted locus have a unique molecular barcode, amplifying the tagged sequences, and by using clonal sequencing, the presently claimed invention is able to more accurately trace the sequencing reads of the amplified DNA to the original DNA molecules in the sample

(Reply, pg. 9).  Applicants fail to provide evidence to support their assertion that “the presently claimed invention is able to more accurately trace the sequencing reads of the amplified DNA to the original DNA molecules in the sample.”  See MPEP § 716.  Thus, this argument fails.
	In sum, the rejection is maintained because the “combined teachings of the references would have suggested to those of ordinary skill in the art” that the claimed sequencing library preparation using molecular barcoding of a plurality or 10 or more loci and “one-sided” nested PCR was obvious.  See In re Keller, 642 F.2d at 425.

Prior Art
The following prior art is also pertinent: US 9,453,257; US 20140186827.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637